Having voluntarily, knowingly, and intelligently pleaded guilty in 1972 to the predicate felony, the defendant was correctly adjudicated a second felony offender on this conviction (see, People v Harris, 61 NY2d 9). Moreover, the sentence, which was imposed was in accordance with the plea bargain (see, People v Nelson, 104 AD2d 1055; People v La Lande, 104 AD2d 1052), was not unduly harsh or excessive, and we find no basis for reducing it in the interest of justice (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Titone, Thompson and Lawrence, JJ., concur.